                                                                                            -,,;:?


     Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 1 of 30 PageID# 302



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


BH MEDIA GROUP, INC. d/b/a
RICHMOND TIMES-DISPATCH,
et al.,

        Plaintiffs,

v.                                            Civil Action No. 3:19cv692

HAROLD W. CLARKE, in his
Official capacity as
Director of the Virginia
Department of Corrections,

        Defendant.


                                MEMORANDUM OPINION

         This matter is before the Court on the RULE 12 MOTION TO

DISMISS (ECF No. 18) filed by the Defendant, Harold W. Clarke (the

"MOTION" ) .     For the reasons set forth below,              the MOTION will be

granted.



                                     BACKGROUND

         The Plaintiffs,       BH Media Group,      Inc.    d/b/a Richmond Times-

Dispatch, Guardian News and Media LLC, the Associated Press, and

Gannett        Co.,     Inc.     (collectively      the       "Media")        are    news

organizations          that    investigate    and    report      on,        inter   alia,

executions in Virginia.            Compl.    at 4-5,       ECF No.     1.    The Media,
    Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 2 of 30 PageID# 303



using the procedural vehicle provided by 42 U.S.C. § 1983, 1 brings

this action against Defendant Harold W. Clarke ("Defendant"), in

his official capacity as Director of the Virginia Department of

Corrections      ( "VDOC") ,   challenging a provision of the VDOC' s so-

called     "Execution Manual"           (the       "Manual"),    which   sets    out     the

procedures used by          the VDOC to carry out                executions of      those

lawfully sentenced to death.             The most recent version of the Manual

was promulgated on February 7, 2017 and has been used to conduct

one execution. 2         Compl.   ~   23, ECF No. l; see generally Va. Dep't

of Corrections Operating Procedure, Execution Manual, ECF No. 1-1

(hereinafter the "Manual").

        The Manual provides that certain categories of people may

witness executions.            These categories are:            (1)   six citizens;      (2)

up to four media representatives; and (3)                       three of the victim's

family members.          Manual§ IV.D.4. (a)-(c), ECF No. 1-1.                 The Manual

also    provides    detailed protocols               and procedures       to    follow    in

carrying out executions.              According to the Manual, the preliminary



1 42 U.S. C. § 1983 affords no subs tan ti ve rights.  It merely
provides a procedural vehicle for suing in federal court for
violations of federal rights committed by persons acting under
color of state law.  See Amato v. City of Richmond, 875 F. Supp.
1124, 1132 (E.D. Va. 1994) (citing Albright v. Oliver, 114 S. Ct.
807,    811   (1994)).

2 On July 6, 2017, VDOC executed William Morva for murder by lethal
injection pursuant to the protocols in the current Manual. Compl.
~~ 9, 42, ECF No. 1.

                                               2
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 3 of 30 PageID# 304



steps in the procedure are not open to those who are permitted to

witness the execution.         Manual§ IV.F, ECF No. 1-1 (detailing the

"Execution Procedures").

       The one count     Complaint alleges a             violation of the First

Amendment to the United States Constitution and seeks a declaratory

judgment and injunctive relief.               Compl. at 11-17, ECF No. 1.        In

particular,     the   Complaint       alleges     that    the   Media   seeks   "to

vindicate the public's right,            through their representatives and

the press, to witness the entirety of executions" conducted by the

VDOC as an instrumentality of the Commonwealth of Virginia.                     Id.

at 11 (emphasis added).          The Complaint asserts that the "entirety

of executions" includes "observation of those initial procedures

that    are   integral   to,     or    inexplicably       intertwined   with,   the

execution process."        Id.        (emphasis added) .        To understand the

Media's claim, it is necessary to understand the initial procedures

in the execution process provided for in the Manual.

       To begin, the Manual requires that VDOC personnel escort the

inmate into the execution chamber.               Manual§ Iv.F.4. (e), ECF No.

1-1.     Then, depending on the method of execution,                the inmate is

strapped to the execution table or into the electric chair.                 Manual

§§     IV.F.4. (f), IV.F.7. (f), ECF No. 1-1.




                                          3
     Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 4 of 30 PageID# 305



I.      Procedure For Execute By Lethal Injection

        For executions by lethal injection,                          intravenous lines               ( "IV

lines")     are   then      inserted          in    the     inmate's        arm     (or any other

locations of         the body deemed suitable),                          and the     IV lines are

secured with tape .               Manual       §     IV. F. 4 . ( g) ,    ECF No.         1-1 .     VDOC

personnel then check the restraints to ensure that they do not

impede flow to the IV lines and start a saline flow to verify that

the IV lines are open.             Id.        Electrodes from a cardiac monitor are

attached to the inmate, and VDOC personnel verify that the cardiac

monitor is functioning.               Id.           The person identified as the VDOC

executioner will then move to the rear of the execution chamber

and stand behind a curtain.                   Id.        During these initial procedures,

a    curtain is drawn between the witness area and the execution

chamber.      Id. § IV.F.4. (c).

        After those initial steps are completed, the prison officials

open the curtain to the execution chamber.                                Manual§ IV.F.4. (j),

ECF No. 1-1.         It is at this point that the witnesses are able to

view the execution, which consists of several steps.                                       Id.     First,

the VDOC execution staff administers a                              sedative followed by a

saline      flush,     followed          by    an        appropriate         test         and     further

administration of sedatives, followed by the administration of a

paralytic drug.             Manual § IV. F . 4 . ( 1) ,           ECF No .        1-1 .     Then,     the

administration         of     a    lethal           dose     of     potassium             chloride     is


                                                     4
    Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 5 of 30 PageID# 306



administered to stop the inmate's heart.                       Compl.   1   29, ECF No. 1.

A physician observes the heart monitor and announces the time of

death.       Id.    1   30.      After this announcement,             the curtain to the

witness room is closed.                Id.

        In   sum,       the   witnesses,       including   the     Media,     witness   the

execution from the administration of the drugs until the death of

the prisoner.            The Media,       nonetheless,     takes the view that the

First Amendment dictates that the Media is entitled access to the

entire execution proceeding, including the ability to witness "how

the    inmate was         strapped to the gurney,              how the IV lines were

placed, how many times execution personnel attempted to place IV

lines, how long it took execution personnel to place IV lines, and

whether the         inmate       experienced any pain through these                initial

procedures."            Compl.   1   28, ECF No. 1.

II.     Procedure For Execution By Electrocution

        The Manual also proscribes the procedures for execution by

electrocution.            Manual§ IV.F.7, ECF No.              1-1.     After the inmate

is    escorted by VDOC               personnel    into   the    execution chamber and

strapped into the electric chair, three actions take place.                             Id.

Those actions are unknown because the relevant sections of the

Manual are redacted.              Id. 3      Under the procedures prescribed by the


3 Whatever these three steps may be, the Media seeks access to view
them, but the Complaint makes no point about the fact that the
steps are redacted from the publicly available Manual.
                                                 5
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 6 of 30 PageID# 307



Manual, the curtain between the execution chamber and the viewing

chamber is closed while the inmate is escorted into the execution

chamber, the inmate is strapped into the electric chair, and the

three unidentified actions take place.             Id.

       Thereafter,      the   curtain    between       the    witnesses     and   the

execution chamber is opened.            Manual § IV.F.7. (j),          ECF No. 1-1.

According to the Complaint, at that point, "only two steps remain

in the execution process": the attachment of "the helmet, mask and

electrodes to the inmate" and the turning of the key to "initiate

the   electrocution."         Compl.    1 36,    ECF No.       1.     The witnesses

observe the actual act of execution, including the examination of

the inmate by a physician for signs of life and, if the inmate is

still alive,        the administration of another sequence of shocks.

Id.   11 3 6-3 7.
       Here too the Media complains that the Manual "deprives the

public    of    the   right   to   observe multiple          stages   of Virginia's

electrocution         executions."      Compl.     1    38,     ECF   No.   1.     In

particular, the Complaint alleges that:

               Witnesses   cannot   determine  the   initial
               condition of the inmate, observe the inmate
               being strapped to the electric chair, or
               monitor the administration of the three
               unknown procedures in VDOC's electrocution
               protocol. The public cannot determine if the
               inmate is treated according to the prescribed
               procedures, or if the procedures violate the
               Constitution.


                                          6
  Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 7 of 30 PageID# 308




Id.

III. The Requested Relief and The Reasons Said To Necessitate It

        In the prayer for relief,         the Media asks for a declaration

that "the provisions of the VDOC Execution Manual that bar public

access to observe the entirety of the administration of the death

penalty,      whether by lethal injection or electrocution,           to be a

violation of access rights guaranteed by the First and Fourteenth

Amendments to the Constitution of the United States."                Compl. at

16, ECF No. 1.      The prayer for relief also seeks an order enjoining

the   Defendant     and VDOC      "from engaging      in any act   barring the

public's ability to observe the totality of an execution, including

those     initial    procedures        inextricably    intertwined   with   the

execution process,      and from obscuring the ability to witness an

execution in any way."           Id.

        A reading of the Complaint discloses why the Media takes the

view that the public, and hence the press, should be able to view

the "entirety of the execution."              Specifically, it is said that:

              In the event of a botched execution, the
              public has no way to determine what went wrong
              or how to prevent mistakes from recurring.

Compl.    ~   32, ECF No.   1.     It is then said that the limits set by

the Manual:

              severely curtail the public's ability to
              understand    how  those    executions   are
              administered,   or  to   assess  whether   a
              particular execution violates    either the
                                          7
     Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 8 of 30 PageID# 309




               Constitution   or   the   state's   prescribed
               execution procedures, or is otherwise botched.

Id.    1 33.


                                         DISCUSSION

        The First Amendment right alleged as the basis for this action

is the alleged right of access to view the steps that precede the

actual execution.            Because the Manual and its implementation by

the VDOC forecloses that access,                    the Media asserts that VDOC is

violating       the    First    Amendment           right    of       the   public,      as     made

applicable to the states through the Fourteenth Amendment, to have

access to the entirety of the execution process.                                  Compl.   11 43-
45, ECF No. 1.

I.      The Asserted Grounds for Dismissal

         The MOTION straightforwardly, and in terse text, asserts that

dismissal is sought under Fed. R.                     Civ.       P.    12(b) (1)    and Fed. R.

Civ. P. 12(b) (6).          ECF No. 18.         Then, the MOTION incorporates the

supporting memorandum            (ECF No.       19)     to explain why dismissal is

appropriate.          Id.   However, the supporting memorandum is confusing

because, although it sets out the standards for the application of

Fed.     R.    Civ.    P.   12 (b) (1)    and    Fed.       R.    Civ.      P.    12 (b) (6),    the

remainder       of    the    memorandum         melds       principles           underlying      the

application of both rules so that it is difficult to analyze the

arguments presented in the body of                          the       supporting memorandum.
                                                8
    Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 9 of 30 PageID# 310



Considering the text and structure of the supporting memorandum,

as informed by the Media's response memorandum,                      it appears that

the Defendant is making three arguments that, in his view, warrant

dismissal        of   the    Complaint:           (1) lack     of    subject      matter

jurisdiction because the Complaint fails to plead a First Amendment

claim;     (2)   failure    to state a     cognizable First Amendment claim

under applicable law; and (3) failure to state a claim because the

asserted claim is barred by the statute of limitations.                          Each of

the Defendant's arguments will be addressed in turn.

II.    Subject Matter Jurisdiction

        First, as the Defendant correctly states, federal courts are

courts of limited jurisdiction; and,                     when a court lacks subject

matter jurisdiction over an action,                     it must be dismissed.       MEM.

IN SUPP. OF DEF.'S MOT. TO DISMISS at 10, ECF No. 19.                          A motion

for dismissal for want of jurisdiction is properly considered under

Fed. R. Civ. P. 12(b) (1).            And, when subject matter jurisdiction

is    challenged,     the burden rests with the plaintiff,                  the party

asserting        jurisdiction,      to prove       that    federal    jurisdiction is

proper.       See, e.g., Williams v. United States,                  50 F.3d 299,    304

(4th Cir. 1995)       (citing 2A James W. Moore, Moore's Federal Practice

1    12.07,   at 12-49,     12-50     (2d ed.      1994)); McNutt v.      Gen.    Motors

Acceptance Corp.,          298 U.S.    178,       189    (1936); Adams v.   Bain,    697

F.2d 1213, 1219 (4th Cir. 1982).


                                              9
    Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 10 of 30 PageID# 311



        Whether subject matter jurisdiction exists is measured in the

first instance by reference to the assertions in the Complaint.

See Merrell Dow Pharms., Inc. v. Thompson, 478 U.S. 804, 808 (1986)

("Under our longstanding interpretation of the current statutory

scheme,     the question whether a claim 'arises under'               federal law

must be determined by reference to the 'well-pleaded complaint.'"

(citations omitted)) .           The   Complaint clearly asserts            that   the

action is predicated on federal question jurisdiction under 28

U.S.C. § 1331. 4      And, an examination of the text of the Complaint

makes it quite clear that it seeks redress for violation of an

asserted federal constitutional right.                Thus,    on its face,        the

Complaint       is   sufficient        to    posit   federal    subject       matter

jurisdiction.

        Nonetheless, as discussed in the introduction section of his

supporting memorandum,       5   the   Defendant asserts       that   the    Media's

claim is one based only in state law:




4 The Media also asserts that the action is brought pursuant to 28
U.S.C. § 1343(a) (3). Under that statute, federal district courts
have jurisdiction over a civil action "authorized by law" claiming
a deprivation, under color of state law, of rights "'secured by
the Cons ti tut ion of the United States or any Act of Congress
providing for equal rights, '       "  See Houston Welfare Rights
Org. v. Young, 441 U.S. 600, 600 (1979)       (citing 28 U.S.C. §
1343 (a) (3)).

5   MEM. IN SUPP. OF DEF.'S MOT. TO DISMISS at 1-2, ECF No. 19.
                                            10
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 11 of 30 PageID# 312



              Because there is no First Amendment right to
              witness an execution, the claims presented
              here are-at most-that the Virginia Department
              of Corrections is not fully complying with a
              state statute allowing a limited number of
              individuals, admitted at the discretion of the
              Director of the Department, to be 'present'
              during an execution. Resolution of this issue
              presents a pure question of state law that
              does not arise under the Federal Constitution
              and is therefore not properly before the
              Court.

MEM. IN SUPP. OF DEF.'S MOT. TO DISMISS at 1, ECF No. 19 (emphasis

added) .      Then,   in presenting the   argument,      the memorandum in

support of the MOTION recites as follows:

              The Complaint suffers from a fatal analytical
              flaw: There is no First Amendment right to
              witness an execution.   And there is no other
              federal constitutional provision that could
              serve as a source of any 'right' to compel
              greater access to a procedure that, in the
              Commonwealth of Virginia, has been closed to
              the public for over a century and a half.
              Absent a constitutional violation, 42 U.S.C.
              § 1983 is not implicated, and this Court lacks
              subject matter jurisdiction to adjudicate what
              is, at the very most, a state-law policy
              dispute.

Id.   at 10    (emphasis added) .   The Defendant's brief goes on to

fully explain the assertion that there is no cognizable federal

right   implicated in the Complaint.         Id.   at    12-22.   And that,

according to the Defendant, necessitates dismissal of the action

for   lack of subject matter jurisdiction because             (at best)   the

Complaint presents a question of state law.             Id.



                                    11
    Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 12 of 30 PageID# 313



        This argument,           of course,    puts the cart before the horse.

Under the Defendant's theory of subject matter jurisdiction, the

Court is required to first decide whether the Complaint states a

legally sufficient claim, and, if not, the Court is to dismiss the

action for lack of subject matter jurisdiction.                       That analytical

framework is not correct because it is settled that,                          "where the

complaint,                 is so drawn as to seek recovery directly under

the Constitution or laws of the United States, the federal court,

       . must entertain the suit."                 Bell v. Hood, 327 U.S. 678, 681-

82 (1946).       It is equally well-settled that the "failure to state

a proper cause of action calls for a judgment on the merits and

not     for    dismissal         for   want   of     jurisdiction."         Id.   at    682.

Accordingly,       "where a complaint raises allegations which may or

may not       state    a       federal    claim,     a   district   court    should     take

jurisdiction to decide the merits of the controversy so long as

the questions raised are not frivolous on their face."                             Donohoe

Constr.       Co. v.   Montgomery Cty.             Council,   567 F.2d 603,       607   (4th

Cir. 1977).

        The claim in the Complaint may lack merit, but it certainly

is not frivolous.          6    And,     the Complaint clearly seeks redress for



6 The Defendant does not contend that the questions raised are
frivolous on their face.   And, indeed, they are not, given that
the Plaintiffs have cited decisions (albeit from other circuits)
that support their position.
                                               12
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 13 of 30 PageID# 314



the violation of a federal constitutional right, namely a perceived

right    of     access     said    to   be   grounded    in   the   First    Amendment.

Accordingly, federal question jurisdiction exists.                    Therefore, the

MOTION to dismiss for lack of subject matter jurisdiction under

Rule 12(b} (1) will be denied.

III. Motion To Dismiss Under Rule 12(b) (6)

        A.      Whether The MOTION Seeks Dismissal Under Rule 12(b) (6)

        In Section II of his memorandum,                  the Defendant begins by

discussing the standard of review that governs analysis of a motion

to dismiss under Rule 12(b) (6).                MEM.    IN SUPP. OF DEF.'S MOT. TO

DISMISS at 11, ECF No. 19.                  Then, in the concluding paragraph of

Section II, the Defendant argues, in two sentences, for dismissal

of the claim as barred by the statute of limitations defense that

is   pled as        the Defendant's          Eleventh Defense.      Id.     (referencing

ANSWER AND AFFIRMATIVE DEFENSES at 13, ECF No. 24).

        In Section III of his supporting memorandum,                      the Defendant

goes on to set forth an extensive argument about why the First

Amendment does not provide the right of access that is asserted in

the Complaint.           MEM. IN SUPP. OF DEF.'S MOT. TO DISMISS at 12-22,

ECF No.       19.    As explained above,            that argument is presented as

part of the Defendant's attack on subject matter jurisdiction,

but,    the argument also can be construed as an independent basis

for a        Rule 12 (b)   (6)    motion.      And,    indeed,   the Media seems      to

                                               13
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 14 of 30 PageID# 315



construe      the   argument    in   that        way   because,      in       the    response

memorandum, the Media actually addresses the substantive issue of

whether a legally cognizable First Amendment claim exists.                                PLS.'

BR. IN OPP. TO DEF.'S MOT. TO DISMISS THE COMPL. at 11-16, ECF No.

20.    Thus, it is necessary to address the Rule 12(b) (6) argument

asserting that Count I does not state a cognizable claim under the

First Amendment.

       B.      The Applicable Standard

       When considering motions             to    dismiss       under Rule          12 (b) (6),

courts "must accept the factual allegations of the complaint as

true and construe them in the light most favorable to the nonmoving

party."       Rockville Cars, LLC v. City of Rockville,                       891 F.3d 141,

145    (4th Cir. 2018).        To survive a motion to dismiss under Rule

12(b) (6), a complaint must set forth "sufficient factual matter,

accepted as true,         'to state a claim to relief that is plausible on

its face. '"        Id.   (quoting Ashcroft v.           Iqbal,     556 U.S.         662,    678

(2009)).       "A claim is 'plausible on its face,' if a plaintiff can

demonstrate more than a          'sheer possibility that a defendant has

acted       unlawfully.'"      Id.    (quoting         Iqbal,      556       U.S.   at     678).

However, courts do not "'accept as true a legal conclusion couched

as a    factual allegation.'"          SD3,       LLC v.     Black       &    Decker      (U. s.)

Inc., 801 F.3d 412, 422 (4th Cir. 2015)                  (quoting United States v.

Triple Canopy,        Inc.,    775   F.3d 628,         632   n.1    (4th Cir.            2015)).


                                            14
    Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 15 of 30 PageID# 316



"Threadbare       recitals    of    the    elements     of    a    cause   of   action,

supported by mere conclusory statements, do not suffice."                        Igbal,

556 U.S. at 678.          In addition,      the Court may grant a motion to

dismiss on the basis of a dispositive issue of law.                         Neitzke v.

Williams, 490 U.S. 319, 326 (1989).

        c.     Analysis Of The First Amendment Right Asserted

        The Constitution does not explicitly provide for the right of

press access to execution proceedings, or, for that matter, a right

of access to anything.             The right of access that is asserted in

this case is predicated on decisional law that establishes, and

that     governs,   the   right     of    access   to proceedings          in criminal

adjudications in court.            It is thus necessary briefly to reflect

upon those decisions.

        The analysis begins with the understanding that the First

Amendment's protection of freedom of the press has traditionally

focused on the right of the press to publish information without

government       restraint,    rather      than    on   the       acquisition   of   the

information in the first place.              Zemel v. Rusk, 381 U.S. 1, 16-17

(1965)       ("The right to speak and publish does not carry with it the

unrestrained right to gather information.") . 7                     And,   the Supreme


7 In fact,   the Supreme Court has held that there is "no
constitutional right to have access to particular government
information, or to require openness from the bureaucracy."
Houchins v. KQED, Inc., 438 U.S. 1, 14 (1978) (plurality opinion).
The Supreme Court further opined that the legislature has the power
                                            15
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 16 of 30 PageID# 317



Court has held that "the Constitution does not,                           require [the]

government to accord the press special access to information not

shared by members of the public generally."                          Pell v.   Procunier,

417 U.S. 817, 834 (1974).

       However, the Supreme Court has developed governing principles

for determining whether there is public, and hence media, access

to proceedings in criminal cases.                    In Richmond Newspapers,          Inc.

v.    Virginia,   448     U.S.    555   (1980)       ("Richmond Newspapers"),          the

district court had closed the trial of a criminal case because, in

a previous trial of the case, a non-party, non-witness attendee at

the    trial    had     passed     information            about   trial   testimony     to

witnesses, resulting in a mistrial.                      Richmond Newspapers, Inc. v.

Virginia,      448 U.S.    555,   560-62      (1980).        The defendant moved for

closure as a prophylactic measure and the prosecution agreed.                          Id.

The newspapers        objected.         Id.        The    Supreme    Court of Virginia

declined to act on the newspapers' petition for writ of mandamus.

Id. at 562.       The Supreme Court of the United States took the case

for review in part because of the importance of the issue                          Id. at

563-64.

       The   Supreme      Court    reversed        the     closure    order.     Richmond

Newspapers, 448 U.S. at 581.              In so doing, the Supreme Court held



to determine what government-held                        information    should   be   made
public. Id. at 12-15.
                                              16
    Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 17 of 30 PageID# 318



that the First Amendment implicitly guarantees the press a right

of access      to criminal trials.                  Id.    at   574    (concluding that a

"presumption of openness inheres in the very nature of a criminal

trial under our system of justice") . 8                     To reach that result, the

Supreme Court examined the history of public access to criminal

trials, both at common law and in the United States, and the role

that public access played in fostering respect for the judicial

system and in securing fair trials.                       Id. at 568-70.

        Four years later in Press-Enterprise v.                         Superior Court of

California,      464       U.S.   501    (1984)           ("Press-Enterprise       I"),   the

Supreme Court used the same analytical approach in concluding that

the First Amendment guaranteed public, and hence press, access to

the jury selection part of a criminal trial.                           Press-Enterprise I,

464 U.S. at 505-10.           And, in 1986, the Supreme Court followed the

same     approach     in    finding     that    the        First      Amendment   guaranteed

public, and hence press, access to preliminary hearings in criminal

cases.      Press-Enterprise Co. v. Super. Ct. of Cal., 478 U.S. 1,

10-15 (1986)      ( "Press-Enterprise II") .

        In 1987, the United States Court of Appeals for the Fourth

Circuit      relied    on     the     Supreme        Court's       decisions      in   Press-



8 See also Globe Newspaper v. Super. Ct., 457 U.S. 596, 606 (1982)
(" [T] he right of access to criminal trials plays a particularly
significant role in the function of the judicial process and the
government as a whole.").
                                               17
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 18 of 30 PageID# 319



Enterprise I and Press-Enterprise II to conclude that the First

Amendment    guarantees     public,    and    hence      press,     access   to     plea

hearings and sentencings in criminal cases, as well as to documents

filed in connection with those aspects of criminal cases.                         In re

Washington Post Co.,      807 F.2d 383,       388-90      (4th Cir. 1986).           The

analytical approach taken in Richmond Newspapers, Press-Enterprise

_!, Press-Enterprise II, and In re Washington Post Co.                  ("Washington

Post")    to determine whether the First Amendment affords public,

and hence press,    access to various parts of criminal cases has

come to be known as "the history and logic test," but it would be

more properly called the "history, and purpose served by, test."

        Relying on Richmond Newspapers,            Press        Enterprise-I,     Press

Enterprise-II,    and Washington Post,            the Media argues           that    the

"history and logic" test affords the public, and hence the press,

a qualified right of access to view the entirety of executions,

including the initial procedures.              PLS . '    BR.    IN OPP . TO DEF. ' S

MOT.    TO DISMISS THE COMPL.         at 11-16,    ECF No.        20.   Neither the

Supreme Court nor the Fourth Circuit have applied the history and

logic      test   outside      the      criminal         adjudication        process.

Accordingly, the Media makes two arguments in recognition of that

fact,    to support application of the history and logic test to

afford the First Amendment right of access urged here.




                                         18
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 19 of 30 PageID# 320



            1.      Whether The History And Logic Test Applies Outside
                    Of The Criminal Adjudication Process

       First,     the Media argues that other courts of appeals have

applied the history and logic test to find a First Amendment right

of access to a variety of government proceedings.                       PLS.' BR.    IN

OPP. TO DEF.'S MOT. TO DISMISS THE COMPL. at 5-6, ECF No. 20.                       For

example,   the Second Circuit applied the test to allow access to

administrative proceedings before a transit board in New York Civil

Liberties Union v. N.Y.C. Transit Authority, 684 F.3d 286, 300 (2d

Cir.    2012).      The Ninth Circuit applied the           test        to determine

whether a photojournalist had the right to view horse roundups.

Leigh v.    Salazar,    677 F.3d 892,        899-900    (9th Cir.       2012).      The

Sixth Circuit made general statements about the test in Detroit

Free Press v. Ashcroft,         303 F.3d 681,     696    (6th Cir.       2002).     The

Third Circuit has taken the view that the history and logic test

is     "broadly    applicable    to   issues     of     access     to     government

proceedings."        N.J. Media Grp.,    Inc. v. Ashcroft,          308 F.3d 198,

208-09 (3d Cir. 2002);       PLS.' BR. IN OPP. TO DEF.'S MOT. TO DISMISS

THE COMPL. at 4-6, ECF No. 20 (listing cases).

       The Media also suggests that the Fourth Circuit's decision in

Washington Post has tacitly approved application of the history

and logic test to government proceedings.                 PLS.'   BR.     IN OPP. TO

DEF.'S MOT. TO DISMISS THE COMPL. at 7,                ECF No.    20.     In support



                                        19
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 20 of 30 PageID# 321



of that view, the Media cites the following passage from Washington

Post:

            In deciding whether the First Amendment right
            of access extends to a particular kind of
            hearing, both the Supreme Court and the courts
            of appeals have looked to two factors:
            historical tradition and the function of
            public access in serving important public
            purposes.   In the first inquiry, the court
            asks whether the type of proceeding at issue
            has traditionally been conducted in an open
            fashion. In the second inquiry, the court asks
            whether public access to the proceeding would
            tend to operate as a curb on prosecutorial or
            judicial misconduct and would further the
            public's   interest   in   understanding   the
            criminal justice system.

Washington Post,    807 F.2d at 389        (citations omitted)    (emphasis

added).    It is correct that, in reaching its decision, the Fourth

Circuit framed the issue as whether "the First Amendment right of

access extends to the type of proceeding or materials to which

access is sought."     Id. at 388.        However, in Washington Post the

type of proceedings at issue were plea and sentencing hearings in

a criminal case.     Id.   Thus, Washington Post does not support the

view that the history and logic test applies outside the criminal

adjudication process.

        Second, the Media argues for the application of the history

and logic test by relying on two decisions of the United States

Court of Appeals for the Ninth Circuit that apply the history and

logic test to find the First Amendment right of access urged here.

                                     20
    Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 21 of 30 PageID# 322



Cal.    First Amendment Coal. v.            Woodford,          299 F.3d 868,          875   (9th

Cir. 2002); First Amendment Coal. of Ariz., Inc. v. Ryan, 938 F.3d

1069, 1075 (9th Cir.          2019).      And,     the Media cites a decision of

the    United     States     District     Court        for    the    Middle   District        of

Pennsylvania that adopts the Ninth Circuit's decision.                                  Phila.

Inquirer v. Wetzel, 906 F. Supp. 2d 362, 371 (M.D. Pa. 2012).

        Quite     clearly,       the     Ninth     Circuit          decisions     (and       the

Pennsylvania       federal       court    adopting       those       decisions)       directly

support the Media's position.                In each case, Woodford, Ryan and

Wetzel,       the court proceeds          from     the premise         that     the    Supreme

Court's decisions in Press-Enterprise-I and Press Enterprise-II,

affording access           in criminal      trials,          carry over to executions

because the Supreme Court recognizes a qualified right of access

to gather information from inmates and to observe some prison

conditions.        Woodford,      299 F.3d at 874.               Woodford reached that

conclusion by relying on Pell v. Procunier. 9                       Id. at 874.       However,

Pell actually upheld certain prison rules that restricted prison

access against a First Amendment attack.                        Pell v. Procunier, 417

U.S.    814,    834-35     (1974).     And, more importantly,             Pell played no

role     in     framing    the    analysis        in    Richmond       Newspapers,          Press

Enterprise-I,       or Press Enterprise-II,                  all of which were decided

after Pell.        In fact, Pell was not even mentioned in the majority


9   417 U.S. 817 (1974).
                                             21
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 22 of 30 PageID# 323



opinions in Press Enterprise-I or Press Enterprise-II.                          And, the

Richmond      Newspapers        Court   only      mentions    Pell      in   passing   as

"distinguishable" from the facts presented before that court.                          448

U.S. at 576.

        It   is     quite   a   reach   to    use   Pell     to   say    that   Richmond

Newspapers,         Press   Enterprise-I and Press           Enterprise-II,      all of

which addressed access in the criminal adjudication process before

judgment, dictate public, and hence press, access to executions,

which do not occur in the adjudicatory process.                      If that chasm is

to be breached,         the Supreme Court must be the court to make the

leap.        Therefore,      the Court declines        the    invitation to follow

Woodford, Ryan, and Wetzel.

               2.     Whether An Execution Is Part Of The Criminal
                      Adjudication Process

        The Media next contends,             relying on Washington Post,           that,

even if the history and logic test cannot be applied outside of

the criminal adjudication process,                  "Defendant's effort to limit

the public access right solely to criminal proceedings would not

be dispositive .             . because executions are part of the criminal

justice system."            PLS.' BR. IN OPP. TO DEF.'S MOT. TO DISMISS THE

COMPL. at 7, ECF No. 20            (emphasis added).          The Media also argues

that the ~Fourth Circuit has already held that the access rights

extend to proceedings that are                 'an integral part of a criminal

prosecution'" and that "carrying out a death sentence is just as
                                             22
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 23 of 30 PageID# 324



integral a part of a criminal prosecution.                    II
                                                                    Id.    (quoting

Washington Post, 807 F.2d at 389).          Essentially, the Media argues

that the history and logic test should be used to determine whether

there is a right of access to executions because executions are

part of the criminal adjudication process.

     However,      this     argument    misapprehends     the        holding     in

Washington Post, which addressed preliminary parts of the criminal

adjudication process: plea hearings and sentencing hearings.                    807

F.2d at    388.    Those hearings,       like preliminary probable-cause

hearings, suppression hearings, and bail hearings are all stages

of the criminal adjudication process that occur in a courtroom

before the entry of a judgment that ends the criminal adjudication

process.    By asserting that the right of access, which has been

extended to proceedings           that are integral parts of a             criminal

prosecution,      extends    to    executions,   the   Media        asserts    that

Washington Post stands for the proposition that the right of access

to criminal proceedings includes a right of access to the penal

process    that   follows   entry of a      judgment   in a        criminal   case.

Nothing in Washington Post provides a rational for extending its

holding to post-judgment,          out of court proceedings.              The Court

finds nothing in Washington Post that warrants applying its holding

to find that an execution, which occurs after entry of a judgment




                                       23
    Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 24 of 30 PageID# 325



that ends the criminal adjudication process,                             is a part of that

process.

        Moreover, the Media's theory is inconsistent with the Supreme

Court's treatment of the Media's right of access when determining

the     Media's       access        to   prisons,      where   the       implementation     of

punishment actually occurs.                    In Houchins v. KQED, Inc., 438 U.S.

1     (1978),     the     Supreme Court upheld limits on access                     to penal

institutions, even when serious issues relating to inmate welfare

existed.         Houchins v. KQED, Inc., 438 U.S. 1, 3 (1978)                      (upholding

a denial of press access to investigate conditions of a county

jail     in     the   wake     of    a   prisoner's     suicide) .         The   decision   in

Houchins does not support the view that the Supreme Court would

extend the public's First Amendment right of access to the penal

portion of a criminal defendant's sentence.

                 3.       Other Recent Decisions Support The Defendant's
                          Position

        The two decisions on which the Defendant relies underscore

that the First Amendment does not afford the access sought here.

Those decisions are:                (1) Oklahoma Observer v. Patton, et al., 73

F. Supp.3d 1318 (W.D. Oklahoma 2014); and (2) Arkansas Times, Inc.

v. Norris, No.            5:07CV195,      2008 U.S. Dist. LEXIS 3500               (E.D. Ark.

Jan.     7,     2008) .       In both cases,          the district courts considered

applications            for   access      to   executions      in    a    manner   virtually

identical to that sought by the Media here.
                                                 24
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 25 of 30 PageID# 326




       Turning first to Arkansas Press, the district court granted

a motion to dismiss under Rule 12(b) (6).                        2008 U.S. Dist. LEXIS

3500, at *2.          The district court recounted that the Supreme Court

"has    never    recognized           a    First     Amendment     right          of    access     to

executions."           Id.     at    *5.      Citing      Holden       v.   Minnesota,       10   the

Arkansas       Press     court        further      explained       that       attendance           at

executions is a matter for the legislature,                            and not courts,             to

prescribe.       Id.         Then,    citing Richmond Newspapers,                  the district

court explained that the Supreme Court has taken the view that

"penal institutions, where public access is generally limited, do

not    share     the     long        tradition       of    openness         associated            with

courtrooms, which have long been open to the public at the time

the    First     Amendment           was     adopted."           Id.        (citing       Richmond

Newspapers, 448 U.S. at 577 n.11 (citations omitted)).

       The Arkansas Times court found particularly instructive the

decision of the Supreme Court in Houchins, wherein a television

station     sought,          but     was    denied,       permission         to        inspect     and

photograph a particular area of the county jail in which a detainee

had committed suicide, allegedly because of jail conditions.                                      2008

U.S. Dist. LEXIS 3500, at *6 (citing Houchins, 438 U.S. at 8).                                      In

Houchins,       the    district       court     entered a      preliminary injunction


10   137 U.S. 483, 491 (1890).
                                                25
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 26 of 30 PageID# 327



enjoining jail officials from denying the media access to that

area, and the Ninth Circuit affirmed.         Houchins, 438 U.S. at 6-7.

However,    the Supreme Court reversed,       finding that      "neither the

First    nor   Fourteenth Amendment mandates       a   right   of    access     to

government     information    or   sources   of   information       within     the

government's control.              [and] the media [has] no special right

of access to [prisons] different from or greater than that afforded

to the general public."         Arkansas Times,    2008 U.S.        Dist.   LEXIS

3500, at *7 (citing Houchins, 438 U.S. at 15-16).              In so holding,

the Supreme Court acknowledged that prison conditions are matters

of public importance but held that access to penal institutions is

a question of policy for a legislative body.            Houchins, 438 U.S.

at 12.

        As is the case here, the media organization in Arkansas Times

also urged the application of the "history and logic" test to find

the asserted First Amendment right of access.              2008 U.S.         Dist.

LEXIS 3500, at *9-12.        In analyzing that issue, the district court

recounted the kinds of hearings and criminal proceedings to which

the Supreme Court has extended the right of public,                   and hence

press,    access.    Id.   Those proceedings include criminal trials,

plea hearings,      suppression hearings,     and access to a number of

pretrial proceedings and transcripts, but the Supreme Court "has

never applied the Richmond Newspapers experience and logic test

                                      26
    Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 27 of 30 PageID# 328



beyond the context of judicial proceedings that are a part of the

criminal     process."        Id.     at    *11.       In    dismissing   the    media

plaintiff's complaint under Rule 12(b) (6), the Court found that:


              An execution carried out by lethal injunction
              is the state's designated procedure for
              carrying   out  a    lawfully  imposed   death
              sentence.   It bears little resemblance to a
              criminal judicial proceeding, where public
              participation     plays    an    indispensable
              functional role in the process itself, and
              where public access enables citizens to judge
              whether our system of criminal justice is
              fair.

Id. at *14.         Ultimately,     the district court held that the First

Amendment does not require that witnesses be able to observe the

entire execution procedure.            Id. at *15-16.

        In Oklahoma Observer v.            Patton,    73 F.    Supp.   3d 1318   (W.D.

Okla. 2014), the issue addressed by the district court was whether

the First Amendment secures unto the public, and hence the press,

a    right   "to view      and hear        the    entire    execution process     from

beginning to end, which [the plaintiffs] describe as the time from

when the inmate to be executed enters the execution chamber until

he leaves the chamber,            dead or alive."            Okla.   Observer,   73 F.

Supp. 3d at 1320 (emphasis added).                 The court recognized that the

process of gathering news or information is "'not without its First

Amendment protections."'            Id. at 1323 (quoting Branzburg v. Hayes,

408 U.S.     665,    684   (1972)).    But,       the court noted that while the


                                             27
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 28 of 30 PageID# 329



First Amendment affords some protection to the process of accessing

information, it does not afford the press a special right of access

not available to the public generally.         Id.     (citing Branzburg, 408

U.S. at 684; Houchins, 483 U.S. at 14-16).

       The court,   in Oklahoma Observer,      concluded that in neither

the Press-Enterprise I nor the Press-Enterprise II decisions had

the Supreme Court applied the history and logic test outside the

criminal adjudication process.         73 F.   Supp.     3d at 1324. To the

court in Oklahoma Observer,      this "strongly suggest[ed]            that the

[Supreme] Court [of the United States] views the Press-Enterprise

exception as applying to the criminal adjudication process rather

than to the process of implementing a court's judgment, such as is

involved here."      Id. at 1324.     The Oklahoma Observer court also

found support for that position in Houchins.               Id.   Having thusly

analyzed the issue, the court in Oklahoma Observer concluded that

"the    Press-Enterprise     exception     does      not     extend    to   the

circumstances existing here         [the execution process] ,         which are

outside the criminal adjudication process."             Id. at 1325.

       The decisions   in Arkansas Times and Oklahoma Observer are

well-reasoned and sound.      They are both persuasive here.

       For all the foregoing reasons, Count I fails to state a claim

upon which relief can be granted and,          thus,    the Defendant's RULE

12 MOTION TO DISMISS (ECF No. 18) will be dismissed for failure to


                                      28
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 29 of 30 PageID# 330



satisfy Rule 12 (b) ( 6) . 11

      D.     Analysis Of The Statute of Limitations Argument

      The full     text of the last paragraph of Section II of the

Defendant's supporting memorandum (ECF No. 19) reads as follows:

             Generally, a Rule 12(b) (6) motion to dismiss
             'cannot reach the merits of an affirmative
             defense,   such as     the defense    that   the
             plaintiff's claim is time-barred.' (citation
             omitted). However, a court may determine the
             merits of a statute of limitations defense
             under Rule 12(b) (6) if 'all facts necessary to
             the affirmative defense clearly appear[] on
             the   face   of  the    complaint. ' ( citations
             omitted).

MEM. IN SUPP. OF DEF.'S MOT. TO DISMISS at 11, ECF No. 19 (internal

citations omitted).       It thus is reasonable to construe the MOTION,

to the extent that it invokes Rule 12(b) (6), to raise the issue of

whether the Media's claim is time-barred.                      Given the conclusion

that the Media's First Amendment claim fails as a matter of law,

it   is    not   necessary   to       decide      the   Rule   12(b)   (6)   statute   of

limitations      argument,      nor    the     rather    confusing      Rule   12 (b) ( 6)

plausibility argument.



11The only issue raised by this case is whether the VDOC's Manual,
and the execution protocol therein, violates the First Amendment
of the U.S. Constitution.   A conclusion that the Manual does not
violate the Constitution does not necessarily lead to the
conclusion that the provisions of the Manual are either good or
bad policy.   See Houchins, 438 U.S. at 13 (""We must not confuse
what is    'good,'  'desirable,'  or   'expedient'  with what is
constitutionally commanded by the First Amendment. To do so is to
trivialize constitutional adjudication.").
                                             29
 Case 3:19-cv-00692-REP Document 30 Filed 06/10/20 Page 30 of 30 PageID# 331



                               CONCLUSION

      For the foregoing reasons, the RULE 12 MOTION TO DISMISS (ECF

No.   18)   will be denied to the extent that it argues a          lack of

subject matter jurisdiction and granted to the extent that it seeks

dismissal under Rule 12(b) (6).

      It is so ORDERED.




                                                   /s/
                                   Robert E. Payne
                                   Senior United States District Judge

Richmond, Virginia
Date: June _L__!!__, 2020




                                     30
